Exhibit 10.1

Strictly Private and Confidential

Addressee Only

Colm Kelleher

c/o Morgan Stanley

January 5, 2015

Dear Colm

CHANGE IN TERMS AND CONDITIONS OF EMPLOYMENT

Morgan Stanley will need to comply with recent changes in remuneration
regulations that require the ability to claw back amounts of variable incentive
compensation vested, paid or distributed to Code Staff for at least seven years
from the date of the award.

Given the significance of this requirement, Morgan Stanley has adopted a new
Code Staff Clawback Policy (such policy, as may be amended from time to time,
the “Policy”) detailing the compensation subject to the Policy, the period
during which the Policy applies, the circumstances under which clawback applies
and the methods by which clawback may be effected. The Policy will apply to all
variable incentive compensation awarded to Code Staff on or after 1 January
2015.

As Code Staff, your future awards of variable incentive compensation will be
covered by the Policy. The Policy then in effect will be made available to you
at the time that any variable incentive compensation is awarded to you. The
Policy is in addition to existing regulatory requirements and cancellation and
clawback rules under the governing award terms of Morgan Stanley’s deferred
compensation plans (the “Award Terms”) and shall be incorporated into the Award
Terms for covered variable incentive compensation.

For purposes of this letter and the Policy, use of the term “claw back” or
“clawback” with respect to variable incentive compensation refers to the
repayment, recapture or recovery of such compensation as described in the
Policy. Any variable incentive compensation awarded to you on or after 1 January
2015 may be subject to adjustment or cancellation before vesting, payment or
distribution (in accordance with the Award Terms) and to clawback after vesting,
payment or distribution (in accordance with the Award Terms and the Policy).

As a minimum, your variable incentive compensation will be subject to clawback
under the Policy if Morgan Stanley determines in its sole discretion that:

 

•   You:

 

  (i) participated in or were responsible for conduct that resulted in
significant losses to Morgan Stanley; and/or



--------------------------------------------------------------------------------

  (ii) failed to meet appropriate standards of fitness and propriety;

and/or

 

  (iii) there is reasonable evidence of misbehaviour or material error by you;
and/or

 

•   Morgan Stanley or the relevant business unit has suffered a material failure
of risk management.

In addition, you will continue to be subject to all applicable Award Terms.

As a minimum, clawback under the Policy may be effected by:

 

•   requiring you to make a cash repayment to Morgan Stanley of an amount of
variable incentive compensation that was previously paid to you; and/or

 

•   requiring you to transfer to Morgan Stanley shares previously distributed to
you in respect of any equity-based variable incentive compensation award; and/or

 

•   requiring you to pay Morgan Stanley an amount equal to the value of Morgan
Stanley shares previously distributed to you in respect of any equity-based
variable incentive compensation award; and/or

 

•   Morgan Stanley withholding or offsetting in such amounts as determined by
Morgan Stanley from or against any vesting, payment or distribution (including
base salary, allowances and/or bonus payments) or any other award (including
deferred variable incentive compensation awards) to which you may be entitled in
connection with your employment with Morgan Stanley, subject to the limitations
imposed under applicable tax regulations and rules.

Please sign the enclosed copy of this letter to confirm that you have read this
letter and agree with its terms. The signed letter should be returned to Katy
Kitsell in Human Resources. Variable incentive compensation for future
performance years will not be awarded unless Morgan Stanley has received a
signed copy of this letter from you.

 

Yours sincerely

/s/ Andrew Trapnell

Andrew Trapnell Human Resources

I acknowledge receipt of this letter and confirm that I understand I am bound by
its terms.

 

/s/ Colm Kelleher

Colm Kelleher Date: January 5, 2015